Citation Nr: 0935413	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-28 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1963 to November 1967; from March 1985 to December 
1990; and from November 1991 to October 2000.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 2006 rating decision by the Roanoke, Virginia 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2009, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is associated with 
the claims file.  At the hearing the Veteran submitted 
additional evidence with a waiver of RO consideration.


FINDING OF FACT

Competent evidence reasonably establishes that the Veteran 
has obstructive sleep  apnea that had its onset during his 
active service.


CONCLUSION OF LAW

Service connection for obstructive sleep apnea is warranted. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

        I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case; however, because the benefit sought is being 
granted, there is no reason to belabor the impact of the VCAA 
in this matter.

        II. Legal Criteria and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Service treatment records (STRs) note that in 1995the Veteran 
was seen for chest discomfort.  The diagnosis was 
questionable hiatal hernia/ gastroesophageal reflux (GERD) 
vs. gastritis.  A February 1998 note shows he was seen for 
reflux complaints.  On October 2000 retirement physical, he 
reported shortness of breath and easy fatigue.  Hypertension 
was also noted and treated.  (A March 2002 rating decision 
granted service connection for hiatal hernia/GERD, and 
hypertension as such were shown to have incurred in service).

Postservice records from September 2001 to August 2006 
include a September 2001 record which shows the Veteran was 
seen for hypertension and fatigue.  He reported 
"considerable fatigue and feeling less energy".  A May 2006 
record notes the Veteran reported dizziness and fatigue.

July 2006 records from The Sleep Disorders Center of Virginia 
include an initial consultation in which the Veteran reported 
a six-year history of daytime sleepiness and poorly 
refreshing sleep.  A Sleep Study was subsequently ordered and 
obstructive sleep apnea was diagnosed.

In a July 2009 letter E. W. C., MD, stated, in part,:

"[The Veteran] has a history of obstructive sleep 
apnea, diagnosed in 2006, but it seems more likely than 
not that his tiredness, sleepiness, episodic awakening 
feeling like he could not breathe and startled, along 
with GERD and hypertension were manifestations of the 
same process that were simply not discovered while on 
active duty.  Some of these symptoms and findings were 
attributed to other processes."

At the July 2009 Travel Board hearing, the Veteran testified 
that he began having problems with sleeping around 1994.  He 
stated that he would wake up startled with shortness of 
breath.  He also indicated that he had been consistently seen 
and treated by P. C., MD for complaints of poor sleep, 
anxiety, and shortness of breath since 2000, however, he was 
unable to obtain the records because they were destroyed in 
2008.  A July 2009 letter from Dr. P.C.'s office confirms 
such. 

The Veteran clearly has obstructive sleep apnea.  Given his 
consistent accounts of such and sworn testimony (of 
observations within lay capability), along with notations in 
his STRs, the Board finds no reason to question that he had 
the symptoms described while on active duty.  His private 
physician has opined, in essence, that the symptoms in 
service described by the Veteran, were manifestations of his 
current obstructive sleep apnea.  All the legal requirements 
for establishing service connection are met.  Service 
connection for obstructive sleep apnea is warranted.


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


